CONSULTING AGREEMENT  

Medytox Solutions, Inc and Alcimede LLC

Dated 3rd day of October 2011

THIS AGREEMENT is entered into and is effective as of the 3"1 day of October
2011, by and between Alcimede LLC., a Delaware business corporation, having its
principal place of business at 6538 Collins Avenue, # 445, Miami Beach, Florida
33141 (the "Company"), and, Medytox Solutions, Inc., organized under the laws of
the State of Nevada (and/or what other wholly owned subsidiary, or other
affiliated business entities), with main offices located at, 400 S. Australian
Avenue, West Paint Beach Florida and/or whatever legal entity that may be
required, known as (the "Client").

W1TNESSETH

WHEREAS, the Company provides consulting services to businesses in connection
with their capital structure, business plan and business opportunities,
management, complimentary acquisitions and seeking and securing of investors,
financing or buyers; and

WHEREAS, the Client and the Company wish to enter into a relationship pursuant
to the terms and conditions of this Agreement whereby the Company will assist
the Client to create and deliver a business that creates value for the Clients
Shareholders.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree



1.

ER. menent. Effective on the date hereof, the Client engages the Company
toassist it in delivering its business objectives, which includes providing
assistance with the capital structure of Client, providing management (including
officers or directors if required) as may be required on a permanent or
temporary basis by Client, assisting with finding and completing acquisitions
that may be synergistic with the growth plans of the Client, the finding and
securing of one or more sources of finance that may be required by the Company
and assisting the Client to consider and structure any finance that may be
offered to it.

2.

Term of Engagement. Subject to the provisions of this Agreement, the term
ofConsulting under this Agreement ("Period of Consulting") shall commence on
October 3rd, 2011 until December 31st, 2013 (the "initial Term"). Unless either
party elects to terminate this Agreement at the end of the initial or any
renewal term by giving the other party written notice of such election at least
sixty (60) days before the expiration of the then current term, this Agreement
shall be deemed to




have been renewed for an additional term of one (1) year commencing on the day
after the expiration of the then current term. Either party may elect not to
renew this Agreement with or without cause. Upon expiration of this Agreement
after notice of non-renewal, Company shall provide Employee all compensation and
benefits to which Employee is entitled through the date of termination and
thereafter Company's obligation hereunder shall cease.

3.

Fees. In consideration of the Company's provision of the Services, the Client

shall pay or cause to be paid to the Company, in cash, the following fees
(collectively, the "Fee"):



a.

Retainer for Consulting Services. A non-refundable retainer for consulting
services (the "Retainer") of twenty thousand dollars ($20,000.00) per month to
be paid bi-monthly. $10,000.00 on the PI working day after the 15th of the month
and $10,000,00 on the last working day of the month.



b.

Options. Company shall receive

i.

200,000 cashless Options that can converted to common shares in Client at $3.00
per share; the options shall expire after on 1st January 2014

ii.

200,000 cashless Options that can be converted to common shares in Client at
$6.00 per share; the options shall expire on VI January 2015

Expenses. The Client shall reimburse Company for all expenses incurred in
connection with duties on behalf of the Company, provided that Employee shall
keep, and present to the Client, records and receipts relating to reimbursable
expenses incurred by Company. The Company will seek pre-approval from the Client
for any exceptional expenses or additional costs which Company may from time to
time propose to Client. Client will have no liability to Company unless
pre-approval for certain expenses is granted.



5.

Consultant.

The Client agrees that the Company will he acting as its consultantin providing
the Services, and that, to this end, any and all forms of correspondence or
communication, as well as dialogue, (altogether referred to as the
"Discussions") will pass via the Client. The Company shall obtain the Clients'
prior consent before engaging in such Discussions and Company has no authority
or right to bind the Client to any agreement without prior approval.



6.

Independent Contractor. The Company is acting as an independent contractor
hereunder with duties owing solely to the Client. Nothing contained herein,
expressed or implied, shall create or be construed to impose upon the Company or
any of its affiliates, or their respective officers, directors, employees or
stockholders, any fiduciary or agency relationship or obligation.2

7.








Limitation of Liability.

The Client agrees that the Company shall have noliability to the Client or any
of its affiliates or any third party, including, without limitation, any
officer, director, employee or stockholder of the Client or any of their
respective affiliates, for any decision or recommendation made or omitted to be
made or any action or failure to act in connection with the Services or this
Agreement; provided that the foregoing limitation on liability shall not apply
to any decision or recommendation made or omitted to be made by the Company or
any action or failure to act by the Company in connection with this Agreement
that is finally held by a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of the Company;
provided further that notwithstanding anything to the contrary contained herein,
in no event will the Company have any liability to the Client or any of its
affiliates or shareholders or any third party for any consequential, special,
punitive or incidental damages.



7.

Information Provided to the Company. The Client will furnish the Companywith
such information about it as the Client believes is necessary to the provision
of the Services (all information so furnished being herein referred to as the
"Information"). The Client recognizes and confirms that the Company (i) will use
and rely primarily on the Information and the information available from
generally recognized public sources in performing the Services, without having
independently verified the same, (ii) does not assume responsibility for the
accuracy or completeness of the Information, and (iii) will not make an
evaluation or appraisal of any assets of the Client. The Company agrees to treat
all material, non-public Information in a confidential manner

Confidentiality and Non-Disclosure. Company agrees to abide by all terms of
Confidentiality and Non-Disclosure Agreements, and proprietary information
policies now in effect by the Company or as may be established in the future.



10.

Indemnification. The Client agrees to indemnify and hold harmless the Company

and its affiliates, and each of their respective officers, directors, employees
or stockholders (the Company and each such person being referred to herein as
the "Indemnified Party"), from and against any and all losses, claims, damages,
fines, liabilities, judgments, or amounts paid in settlement (or actions,
proceedings or investigations in respect thereof), to which such Indemnified
Party may become subject under any applicable federal or state law, or
otherwise, related to or arising out of any Financing or Acquisition or the
Services hereunder. The Client agrees to reimburse the Company and any
Indenmified Party for all expenses (including reasonable attorney's fees and
expenses) as they are incurred in connection with the investigation of
preparation for or defense of any such pending or threatened loss, claim,
damage, liability or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party. The Client will not be liable under the
foregoing indemnification provision to the extent that any loss, claim, damage,
liability, fine, judgment or expense is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from the
Company's gross negligence or willful misconduct. This




3





indemnification shall survive termination of the Company's Services under this
Agreement and shall be binding upon any successors or assigns of the Client.



11.

Amendment. This Agreement may only be amended by a written agreementsigned by
both parties.



12.

Assignment. Client consents and agrees that the Company may assign their
rightswithin this agreement herein with advance written consent.



13.

Governing Law. This Agreement shall be governed by the internal laws of
theFlorida without regard to its law of conflicts. The Company waives any
objection to venue or jurisdiction and any objection based on a more convenient
forum in any action under this Agreement.



14.

Notices. All notices, consents, waivers, and other communications under
thisAgreement must be in writing and will be deemed to have been duly given when

(a)

acknowledged as received by the other party as a scanned and emaildocument

(h)

or by any other means of delivery service for which the sender received areceipt
of delivery

The Client:

The Company:

Medytox Solutions, Inc

400 S Australian Avenue

West Palm Beach Florida

And/or:

Mr. William Foshan, CEO, CFO & Chairman

Email htbrhan@inedvtoxsolutionsinc.com

Alcimede LLC.

6538 Collins Avenue, # 445, Miami Beach, Florida 33141 Attention: Seamus Lagan
Email s.lagan@btinternetcorn






15.

Entire Agreement, This Agreement supersedes all prior agreements between
theparties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject or its subject matter.




IN WITNESS WHEREOF, the parties have duly signed this Agreement as of the day
and year first above written.

THE CLIENT:

Medytox Solutions, Inc

By William Forhan)

THE COMPANY: Alcimede LLC

By: Seamus Lagan






